Marion McBride sued the May Department Stores Company to recover damages for personal injuries received by her while riding on a moving stairway, known as an escalator, owned and operated by the store company in its store. McBride alleged that the accident was caused by the negligence of the store company. Verdict and judgment in favor of the store company were rendered in the trial court. The Court of Appeals, on error, reversed and remanded for error of the trial court in charging the jury that ordinary care was the full measure of the store company's obligation to McBride.
This court holds, on the facts that are not in dispute, that the store company was a common carrier of persons, and that its duty to such persons while so carrying them was to exercise the highest degree of care of which the situation was reasonably susceptible.
The judgment of the Court of Appeals is affirmed.
Judgment affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN and ROBINSON, JJ., concur. *Page 265